MEMORANDUM OPINION
                                             No. 04-10-00693-CV

                                       IN THE INTEREST OF J.C.

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-01992
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 20, 2011

AFFIRMED, MOTION TO WITHDRAW GRANTED

           After the trial court terminated her parental rights to J.C., appellant T.L. appealed the trial

court’s order determining that an appeal of the termination order would be frivolous. See TEX.

FAM. CODE ANN. § 263.405(g) (West 2008). 1 Appellant’s court-appointed attorney filed a brief

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In the Interest of R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex.

App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from

termination of parental rights). Counsel provided appellant with a copy of the brief. Additionally,


1
To protect the privacy of the parties in this case, we identify the parent and child by initials only. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2008).
                                                                                   04-10-00693-CV


appellant was informed of her right to review the record and advised of her right to file a pro se

brief. No pro se brief has been filed.

       After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed. We grant counsel’s motion to withdraw. Nichols v. State,

954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,

177 n. 1 (Tex. App.—San Antonio 1996, no pet.).

                                                Karen Angelini, Justice




                                               -2-